Citation Nr: 0310679	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for 
lumbosacral strain with secondary degenerative 
arthritis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for 
fracture, right medial malleolus with traumatic 
arthritis and chronic synovitis of the right ankle, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine and left ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957, and from June 1958 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating greater than 20 
percent for lumbosacral strain with secondary degenerative 
arthritis, denied a rating greater than 10 percent for 
fracture, right medial malleolus with traumatic arthritis and 
chronic synovitis of the right ankle, and denied a rating 
greater than 10 percent for degenerative arthritis of the 
thoracic spine and left ankle.  By October 1997 rating 
decision, the RO increased the evaluation for the right ankle 
disability to 20 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In March 1999, the Board 
remanded the claims for further evidentiary development.  In 
a decision, dated in April 2000, the RO increased the 
evaluation for the lumbosacral strain with degenerative 
arthritis to 40 percent.  This issue remained in appellate 
status despite this increase.  Id.  In March 2001, the Board 
remanded the claims for further evidentiary development.  


FINDING OF FACT

The veteran, without good reason, failed to report for a VA 
examination scheduled in conjunction with his the claims on 
appeal.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for lumbosacral strain with secondary 
degenerative arthritis be denied.  38 C.F.R. § 3.655 (2002).

2.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for fracture, right medial malleolus with 
traumatic arthritis and chronic synovitis of the right ankle 
be denied.  38 C.F.R. § 3.655 (2002).

3.  The veteran's failure to report for a scheduled VA 
examination requires that his claim of entitlement to an 
increased rating for degenerative arthritis of the thoracic 
spine and left ankle be denied.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board further notes that a recent case, Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
invalidated certain provisions of the regulations 
implementing the VCAA.  However, as explained below, these 
claims are being denied under 38 C.F.R. § 3.655, and there is 
nothing in this case which impacts the Board's decision.  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  In 
April 2003, the Board attempted to schedule the veteran for 
an examination for the claimed disabilities in issue.  
However, the veteran failed to report for his examination.  
In cases such as this, where a claim is denied as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


II.  Increased Ratings

The Board finds that the veteran, without good reason, failed 
to report for a VA examination scheduled in conjunction with 
his increased ratings claims for increased ratings for his 
lumbosacral strain with secondary degenerative arthritis, his 
right medial malleolus with traumatic arthritis and chronic 
synovitis of the right ankle, and his degenerative arthritis 
of the thoracic spine and left ankle.  In this regard, the 
evidence is as follows: in February 2003, the Board directed 
that the veteran be scheduled for an examination; in April 
2003, the veteran was notified that an examination had been 
scheduled on April 21, 2003; the veteran failed to report for 
his examination; there is no record of a request to 
reschedule the examination.  

The provisions of 38 C.F.R. § 3.655 direct, in pertinent 
part, that:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The VA examination was requested in order to assist in the 
proper resolution of the veteran's increased ratings claims.  
The veteran neither appeared for, or requested to reschedule, 
his examination.  He did not contact VA to explain why he did 
not report for the examination.  He has not presented any 
evidence of "good cause" for failing to report to the 
scheduled VA examination.  Therefore, the provisions of 38 
C.F.R. § 3.655(b) are  for application and direct that the 
veteran's increased ratings claim must be denied.  


ORDER

An increased rating for lumbosacral strain with secondary 
degenerative arthritis is denied.  

An increased rating for fracture, right medial malleolus with 
traumatic arthritis and chronic synovitis of the right ankle 
is denied.  

An increased rating for degenerative arthritis of the 
thoracic spine and left ankle is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

